DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.
Applicant’s election without traverse of claims 1-8 in the reply filed on 12/27/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 8 recites the limitation "the sensor" in page 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this sensor is referring to the acceleration sensor of claim 8 or the sensor of claim 3. It is assumed to refer to the sensor of claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’512 (JP2006305512A, attached translation is referenced).
Referring to claim 1, JP’512 teaches temperature-measuring device comprising:  	a transmitter configured to measure a temperature of a material without contact ([0018] teaches a temperature detection unit 9. [0046] teaches that the temperature of material M can be detected indirectly by an infrared temperature sensor.),  	the material being contained in a container being revolved and/or rotated ([0018] teaches that the container is rotated),  	wherein the transmitter is configured to transmit data including a value of the measured temperature ([0027] teaches the sensor 91 is configured to transmit detected value of the material temperature to the comparator unit 92 as a detection signal. [0028] teaches that the comparator unit 92 emits light when the temperature exceeds a predetermined temperature.); and  	a receiver configured to receive the transmitted data ([0029]-[0030] teaches that the control unit detects the light emitted from the unit 92a and controls the driving of the motor based on the processing procedures.), 
Referring to the limitation “so that the transmitter can detect an incident light emitted from the material,” this is considered to be intended usage of the transmitter. Since the prior art teaches the structure of the claims (it teaches the temperature detector for the material can be indirect as shown in [0012] and [0046]), it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Referring to claim 2, JP512 teaches the transmitter is placed to be directed to the material ([0033] and figure 1 teaches that the temperature detection unit 9 detects the temperature of M at regular intervals. It can be seen in figure 1 that the temperature sensor 91 is facing M.).
Referring to claim 3, JP512 teaches in figure 1 a sensor configured to measure the temperature of the material without contact (temperature sensor 91); .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP512.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP512 in view of Nojiri (US9273586).Rejection of Claim 4 in view of JP512
Referring to claim 4, JP512 does not explicitly teach the sensor has a view angle equal to or more than 20º and less than or equal to 90º. However it would be obvious to one of ordinary skill in the art to have an optimal view angle such as 20-90º, to allow the sensor to sense the material while it is inside the container, as this is required for the control unit to know what to set the motor at.Rejection of claim 5 in view of JP512 and Nojiri
Referring to claim 5, JP512 does not explicitly teach the sensor comprises an optical element that is located in a light incident opening of 
It would have been obvious to one of ordinary skill in the art to have the optical function section of Nojiri as the optical element capable of moving in an axial direction of the sensor of JP512 as Nojiri teaches the benefit of being able to adjust the infrared light space or the viewing angle (column 11 lines 50-58).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claim 6, the prior art teaches the use of an infrared temperature sensor, but does not go into detail regarding an optical element disposed on an extension line of an optical axis of the sensor and at a position separated away from a light incident opening of the sensor.
Referring to claim 7, the prior arts do not teach that the transmitter is swingably supported to the upper lid of the container by a spherical bearing.	Referring to claim 8, the prior art of JP512 teaches the motor being controlled by the control unit relating to the temperature detected. However it does not mention an acceleration sensor that powers the normal temperature sensor of claim 3 when activated.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        01/10/2022